CaSe 1:18-cv-00154-LO-I\/|SN Document 25-5 Filed 10/05/18 Page 1 of 3 Page|D# 152

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF VIRGINIA
ALEXANDRIA DIVISION

 

Civil Action No.
1 z 18-¢v-00154 (Lo/MSN)

CAROLYN DYKES, on behalf of herself and all
others similarly situated,

Plaintiff,
v.
GATESTONE & CO. INTERNATIONAL INC,
Defendant.

 

Declaration of Plaintiff Carolyn Dykes in
Support of Motion for Class Certification

I, Carolyn Dykes, do hereby declare under penalty of perjury, that the

following is true and correcti

1. l am over the age of 18 years.

2. l am making the following statements based on personal knowledge

3. I have no known interest that would be adverse to those of the class
members

4. After speaking with Attorneys Thomas R. Breeden and Brian L.
Bromberg, l agreed to be a class representative in a lawsuit not only for myself, but
also on behalf of a class of all other persons in Virginia who had similar claims
against the defendant

5. l am asserting that the defendant, Gatestone & Company

lnternational, lnc. (“Gatestone”), Violated the Fair Debt Collection Practices Act by

CaSe 1:18-cv-00154-LO-I\/|SN Document 25-5 Filed 10/05/18 Page 2 of 3 Page|D# 153

sending me a letter in Which it required disputes to be made in writing and implied
that consumers could not initiate administrative review hearings of student loans
resulting from allegedly fraudulent actions of the school attended

6. A copy of the letter l received is attached as Exhibit A to the

Complaint.
7. Upon receipt of the letter, l opened it and read it.
8. The alleged debt was incurred primarily for personal, household and

family purposes - that is, for student loans.

9. l am seeking to represent the approximately 212 people Who, from
February 27, 2017 to August 18, 2018, were sent a letter in a form substantially
similar or materially identical to the letter sent to me. A copy Of Which is attached
as EXhibit A to the Complaint.

10. l do not think that it is fair that Gatestone communicated with me and
the approximately 212 other people in the manner in Which it did.

11. l also believe that l should be appointed as class representative

12. l have been actively involved in this litigation from the time that it
commenced, including the decision to bring the case as a class action, and l have
remained in contact with the offices of Mr. Breeden and Mr. Bromberg about the
status of the case since the time that l authorized the suit.

13. l spoke with l\/lr. Breeden frequently to help him with the case.

14. As demonstrated by the above, l believe that l can fairly and
adequately represent the interests of the members of the class, and l am committed

to advancing the class members’ rights in this lawsuit

2

CaSe 1:18-cv-00154-LO-I\/|SN Document 25-5 Filed 10/05/18 Page 3 of 3 Page'lb# 154

 
 

D“lti°d: ()cfuher _z' lt w_. 2015

F:

' t/

C arol y n lj{yke s
~~i

